Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/21 has been entered.

Specification
3.	The disclosure is objected to because of the following informalities:
	0045 line 6 it appears it should be “access policies” not “access polies”.
0047 describes states it is describing figure 4 but appears to actually correspond to figure 3.
0047 line 12 describes data type a, b, c, and d for subscriber ‘sub x’ are stored at storage location 2b, but it appears in figure 3 appears to only show a, b, and c are stored at storage 2b.
0049 line 3 appears it should be from a first application instead of “form a first application.”
  0050 line 8 it appears it should be “from the application 1f” not “form the application 1f”.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the further data" in lines 3-4 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected for failing to resolve the deficiencies of claim 6 from which it depends.

Response to Arguments
6.	Applicant’s arguments, see Remarks page 9-12, filed 10/1/2021, with respect to claims  1, 3-8, 10-13, 15-18, 20, 23, and 25 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3-8, 10-13, 15-18, 20, 23, and 25 have been withdrawn. 

Allowable Subject Matter
7.	Claims 1, 3-5, 8, 10-13, 15-18, 20, 23, and 25 are allowed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application Publication 20160226971 by Barajas Gonzalez et. al. discloses to allocate and release storage resources commensurately with the availability of the complex storage network to facilitate efficient data replication.  In doing so it uses data analytics in conjunction with historical data transfer patterns to generate predictive assumptions of storage resources in complex storage network.  See figures 3 and 4d. Barajas Gonzalez et. al. does not teach the limitations that Roman and Quan have been indicated not to teach.  

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167